DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 11-14 of the Remarks filed November 14, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of Claims 1-21 have been withdrawn. 

Specification
The disclosure is objected to because of the following informalities: Page 1 Lines 6-18 (Cross Reference to Related Application section): Applicant needs to amend the specification to include the appropriate co-pending application numbers.  
Appropriate correction is required.

Claim Objections
Claims 20-21 are objected to because of the following informalities:
regarding Claim 20, the claim recites on Line 2, “further comprising identifying,” which should be -- wherein the executable instructions further include instructions that further cause the computer system to: identify --
Claim 21 is also objected to since it depends from objected Claim 20, and as such inherits the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 14-21 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The amended language of Claim 1 recites the following: “as a result of execution of the integration code by the client device, causing the client device to display a third interface, wherein the third interface comprises options that cause one of the first option element and the second option element to appear in the second user interface of the interface provider.”
The amended language of Claim 14 recites the following: “as a result of execution of the integration code by a computing device, cause one of the first option or the second option of the third control to appear in the second user interface of the interface provider.”
With regard to the amended language of Claims 1 and 14, the Applicant’s specification recites the following:
[0023] “To still further illustrate, in a third example, a first user interface having a first interface object, a second interface object, and a third interface object is executed, with the third interface object being associated with a first option element and a second option element. In the example, the third interface object is set to the first option element. Still in the example, human interaction is simulated with the second interface object a first time.”
[0024] “Continuing with the third example, the second user interface is executed as a result of simulating the human interaction with the first interface object, with the second user interface being in a first state that includes a first listed selection corresponding to the first option element. Further in the example, the third interface object is set to the second option element. In the example, the human interaction is simulated with the second interface object a second time.”
[0025] “Continuing further with the third example, the second user interface is refreshed to produce the second user interface in a second state. Still in the example, integration code is generated as a result of verifying that a difference between the second state and the first state includes a second listed selection corresponding to the second option element. Finally in the example, one of the first option element or the second option element of the third interface object of the first user interfaces is selected a result of execution of the integration code by a client device.”
The Office notes that the specification does not appear to describe an embodiment wherein “the first option element and the second option element to appear in the second user interface” nor does it appear to describe an embodiment which includes “one of the first option element and the second option element to appear in the second user interface”.
As such the Office contends that the limitations of Claim 1, “wherein the third interface comprises options that cause one of the first option element and the second option element to appear in the second user interface of the interface provider”, and of Claim 14, “cause one of the first option or the second option of the third control to appear in the second user interface of the interface provider”, are not described in the specification in accordance with 35 U.S.C. 112(a). Therefore, Claims 1 and 14 have been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claims 2-4 and 15-21 are also rejected to under 35 U.S.C. 112(a) since they depend from rejected Claims 1 and 14 respectively, and as such inherit the same deficiencies.

Furthermore, with respect the 35 U.S.C. 112(a) issues regarding Claims1-4 and 14-21, the Office notes that the Office attempted to contact the Applicant in order to discuss the possibility of correcting the 35 U.S.C. 112(a) via an Examiner’s Amendment. The Office spoke to the Applicant’s agent Leo Li on 12/1/22 and 12/7/22.  Leo Li and the Office was not able to get the Applicant’s approval for the proposed amendments, see the attached Interview Summary. 

Allowable Subject Matter
5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel system for unsupervised location and extraction of option elements in a user interface, for purposes of recreating the extracted option elements at a later time so that a user may resume an unfinished process in the user interface.  More specifically, Claim 5 recites a system which performs steps comprising: determining that a data item appears in a second interface as a result of option selection via a third control object in  a first interface, wherein said determination is performed by selecting different options and engaging control objects in the first interface; then generating integration code as a result of verifying differences between different states of the second interface caused by said selecting and engaging; and providing, to a device, the integration code that, as a result of execution of the integration code by the device, causes the device to display a third interface, wherein the third interface comprises options that cause one of the first option or the second option of the third control object of the first interface to be selected.  
The prior art does not teach or render obvious: the generating and providing of integration code, as described above, which causes the device to display a third interface, wherein the third interface comprises options that cause one of the first option or the second option of the third control object of the first interface to be selected.  The previously cited prior art teaches various methods and systems for analyzing and generating integration code related to user interfaces, but nowhere does any of the prior art disclose a method or system in which results in the providing of integration code which causes a device to display a third interface, wherein the third interface comprises options that cause one of a first option or a second option of a third control object of a first interface to be selected.  The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Borjesson et al. (“Automated System Testing using Visual GUI Testing Tools: A Comparative Study in Industry,” 2012) provides an evaluation of two tools for automated visual GUI testing, wherein the advantages and differences when implementing visual GUI testing are discussed.
Chang et al. (“GUI Testing Using Computer Vision,” 2010) discusses an approach to GUI testing using computer vision for testers to automate their tasks, wherein the approach includes an embodiment comprising recording both input events and screen images, which enables the extraction the images of components interacted with and the visual feedback seen by the demonstrator, as well as the generation of a visual test script automatically.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194